Exhibit 10.2

 

SEPARATION AGREEMENT AND GENERAL RELEASE

Section 1.

SPECIAL SEVERANCE BENEFITS

I, Jack William Heitman, Jr. (EE# redacted), understand that on December 31,
2019 (“Termination Date”), my employment with Ashland LLC (the “Company” or
“Ashland”) ended. I am signing this Separation Agreement and General Release
(the “Separation Agreement”) in return for the special severance benefits
offered to me by Ashland, which are more than would otherwise be provided to me
upon termination.  Specifically, I understand that I will receive the severance
benefits more fully described in Attachment I (Summary of Benefits), which is
hereby incorporated by reference.

Section 2.

COMPLETE RELEASE OF LIABILITY

(a)

General Release.  In exchange for these special severance benefits offered by
Ashland, I completely release any and all claims I may have at this time,
whether known or unknown, against Ashland, its parents, divisions, subsidiaries,
insurers and affiliates, their predecessors, successors and assigns, and their
officers, directors or employees (collectively referred to hereafter as
“Releasees”). This Release is intended to be a broad release and shall apply to
any relief from Releasees, no matter how denominated, including, but not limited
to, claims for future employment, rights or causes of action for wages, backpay,
front pay, compensatory damages, punitive damages, or attorney’s fees.  I also
agree that I will not file any such claim and I hereby agree to indemnify and
hold Releasees harmless from any such claim.  

(b)

Extent of Release.  This Release includes all claims I may have against
Releasees which relate either to the time of my employment or to my termination,
except the claims mentioned in Section 2(c) below.  Some of the types of claims
that I am releasing, although there also may be others not listed here, are
claims under local, state or federal law relating to:

 

1.

Discrimination on the basis of age, sex, race, color, national origin, religion,
disability, veteran status, or any other category protected under applicable
law;

 

2.

Restrictions, if any, upon the rights of Ashland to terminate its employees at
will, including (i) violation of public policy, (ii) breach of any express or
implied covenant of the employment contract, and (iii) breach of any covenant of
good faith and fair dealing;

 

3.

Discrimination on the basis of age, including claims under the Age
Discrimination in Employment Act (the “ADEA”), which is located at 29 United
States Code, Sections 621 through 634;

Page 1

--------------------------------------------------------------------------------

 

 

4.

Payments, if any, that might otherwise be owed and payable to me pursuant to the
Workers’ Adjustment and Retraining Notification (WARN) Act; and

 

5.

Civil actions relating to negligence, defamation, invasion of privacy, fraud,
misrepresentation, or infliction of emotional or mental distress.

(c)

Exceptions to Release.  The only claims against Releasees that this release does
not include are claims related to:

 

1.

Benefits to which I am entitled under this special severance offer;

 

2.

Any applicable worker’s compensation or unemployment compensation laws;

 

3.

My rights under those benefit plans offered to employees of the Company that are
governed by the Employee Retirement Income Security Act of 1974, as amended
(ERISA), in effect as of my Termination Date; and

 

4.

Any claims that the law states may not be waived.

I further understand that nothing in this Agreement is intended to or shall
prevent, impede, or interfere with my non-waivable right, without prior notice
to Releasees, to provide information to the government, participate in
investigations, file a complaint, testify in proceedings regarding Releasees’
past or future conduct, or engage in any future activities protected under the
whistleblower statutes of other government agency, or the right to receive
payment from a government agency for information provided directly to the
government agency pursuant to a government-administered whistleblower award
program.

Section 3.

CONSEQUENCES OF BREACHING MY PROMISES IN SECTION 2

If I breach my promise in Section 2 of this General Release and file a claim or
lawsuit based on what I released in this General Release, I agree to pay for all
liabilities and costs incurred by Releasees, including reasonable attorneys’
fees, in defending against my claim or lawsuit.  Provided, however, that this
provision shall not apply to any alleged breach due to a challenge of the
validity of the ADEA waiver contained herein.

Section 4.

CONFIDENTIALITY

I understand and agree that I have acquired Company Information as defined
herein.  I further understand and agree that such Company Information has been
disclosed to me in confidence and for Company use only. I will not disclose or
communicate Company Information to any third party, and I will not make use of
Company Information on my own behalf, or on behalf of any third party.  Further,
I agree that I will continue to be bound by the terms of any non-competition,
non-solicitation, non-disclosure and/or confidentiality agreements in effect on
my Termination Date, whether executed by me during the course of my employment
with

Page 2

--------------------------------------------------------------------------------

 

the Ashland, or executed by me during the course of my employment with a prior
employer and subsequently assigned to Ashland, the terms and conditions of which
are incorporated herein by reference. Provided that the Confidentiality
provisions of this Agreement will not be breached in the event I disclose
Company Information to the U.S. Securities and Exchange Commission, to the
extent necessary to report suspected or actual violations of U.S. securities
laws, or where my disclosure of Company Information is protected under the
whistleblower statutes administered by the Occupational Safety and Health
Administration, U.S. Securities and Exchange Commission, the Equal Opportunity
Employment Commission, the National Labor Relations Board, or any other
government agency. I also understand that I am not required to inform Releasees,
in advance or otherwise, that such disclosure(s) has been made.  I am further
advised that if I disclose Company Information that constitutes a trade secret
to which the Defend Trade Secrets Act (18 USC Section 1833(b)) applies, then I
will not be held criminally or civilly liable under any federal or state trade
secret law, or considered to be in violation of the confidentiality provisions
of this Agreement if my disclosure is made solely for the purpose of reporting
or investigating a suspected violation of law and in confidence to a federal,
state, or local government official, whether directly or indirectly, or to an
attorney; or where my disclosure is made in a complaint or other document filed
in a lawsuit or other proceeding against Releasees, and such filing is made
under seal.

Section 5.

RETURN OF COMPANY INFORMATION AND PROPERTY

I agree that on or prior to my Termination Date I returned to Ashland all
Company Information and related reports, maps, files, memoranda, and records;
credit cards, cardkey passes; door and file keys; computer access codes;
software; and other physical or personal property which I received or prepared
or helped prepare in connection with my employment.

I further represent that I have not retained and will not retain any copies,
duplicates, reproductions, or excerpts thereof, except as otherwise provided
above in Section 4. I understand that the term “Company Information” as used in
this Agreement refers to information obtained during my employment with Ashland
or any other Releasees, and includes (a) confidential information including,
without limitation, information received from third parties under confidential
conditions; and (b) other technical, business, or financial information, the use
or disclosure of which might reasonably be construed to be contrary to the
interests of Ashland.  

Section 6.

ADVICE TO CONSULT WITH ATTORNEY

I understand that I am advised to consult with an attorney before signing this
General Release.

Section 7.

PERIOD FOR REVIEW AND COVERAGE OF OFFER

I understand and agree that I have been given at least 45 days to review and
consider this General Release.  I understand that I may use as much or as little
of this period of time as I wish to prior to reaching a decision regarding the
signing of this General Release. I understand that if I sign this General
Release prior to my

Page 3

--------------------------------------------------------------------------------

 

Termination Date or if I do not sign, date, and return this General Release by
hand, or by a mailing postmarked on or before by February 14, 2020 the General
Release will not be valid and I will not be eligible to receive the special
severance benefits under the terms of this special severance offer, and I will
not be eligible for any benefits under Ashland’s Severance Pay Plan, or under
any other severance pay plan or program of Releasees.

I further acknowledge that I have been advised that the offer has been made to
all employees in my department whose service is being terminated, as set out in
Attachment II, hereto, and has not been offered to those so noted on Attachment
II.  I understand that additional information can be obtained upon request from
my Human Resources representative.

Section 8.

EFFECTIVE DATE AND MY RIGHT TO REVOKE GENERAL RELEASE

In accordance with federal law, I understand that this General Release may be
revoked by me at any time within seven (7) calendar days after the date of
execution noted below.  To be effective, the revocation must be in writing and
delivered to Julie Hopkins, Senior Group Counsel – Labor, Employment &
Litigation and Chief Privacy Officer, 50 E. RiverCenter Boulevard, Suite 1600,
Covington, KY 41011, either by hand or mail within a seven (7) day period
following my execution of this General Release.  If delivered by mail, the
recision must be:

 

1.

Postmarked within the seven (7) day period;

 

2.

Properly addressed as noted above; and

 

3.

Sent by Certified Mail, Return Receipt Requested.

I understand that this Separation Agreement and the General Release contained
herein, and my acceptance of it shall not become effective or enforceable until
the first day immediately following the last day of the seven (7) day revocation
period (the “Effective Date”).

Section 9.

GOVERNING LAW

It is agreed that this General Release shall be interpreted in accordance with
the laws of the Commonwealth of Kentucky.

Section 10.

PARTIAL INVALIDITY OF THE GENERAL RELEASE

I agree that if any term or provision of this General Release is determined by a
court or other appropriate authority to be invalid, void, or unenforceable for
any reason, the remainder of the terms and provisions of this General Release
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

Page 4

--------------------------------------------------------------------------------

 

Section 11.

MMSEA REPORTING REQUIREMENTS

I understand that pursuant to Section 111 of the Medicare, Medicaid, and SCHIP
Extension Act of 2007 (MMSEA), if I have applied for Medicare prior to the
execution of this Agreement, or if I am likely to become eligible for Medicare
within twelve (12) months thereafter, the Centers for Medicare Services will be
notified of this Agreement.

Section 12.

COMPLETE AGREEMENT

It is agreed that the foregoing constitutes the entire agreement between the
Employee and Releasees, and that except for those written agreements
specifically incorporated herein by reference, there are no other agreements,
oral or written, express or implied, relating to any matters covered by this
Agreement, or any other agreement in effect and relating to any other matter
whatsoever, whether or not within the knowledge or contemplation of either of
the Parties at the time of execution of this Agreement.

I M P O R T A N T    N O T I C E

I acknowledge that:  

•

I have read this General Release and I understand fully its final and binding
effect;

•

The only promises made to me to sign this General Release are those stated
herein;

•

I am signing this General Release knowingly and voluntarily; and

•

I have no other claim or expectation of any additional pay or benefits incident
to my Employment.  The benefits I am receiving for this General Release are in
lieu of, and fully satisfy, all monetary amounts, if any, to which I might
otherwise be entitled under federal or state statute or common law.

 

 

 

ASHLAND LLC

/s/ Jack William Heitman, Jr.

 

/s/ Anne T. Schumann

Jack william heitman, jr

 

Signature of Company Representative

Employee # redacted

 

 

January 1, 2020

 

SVP, Chief Human Resources and Information Technology Officer

Date of Execution by Employee

 

Title of Company Representative

 

Page 5

--------------------------------------------------------------------------------

 

Attachment 1

SUMMARY OF SPECIAL SEVERANCE BENEFITS,

EMPLOYEE BENEFITS AND MISCELLANEOUS PROVISIONS

On December 31, 2019 (your “Termination Date”), your employment with Ashland
ended. After your Termination Date, you will receive severance benefits equal to
78 weeks of base pay, calculated based on your salary band and your rate of base
pay in effect as of your Termination Date.

Your severance benefit is payable to you by Ashland in a lump sum, less
applicable withholding of taxes, etc., as soon as is practicable, but not more
than 15 days, following the Effective Date of this Separation Agreement, as
defined in Section 8 of this Separation Agreement.

You are being offered the special severance benefits, described in this
Attachment I, in exchange for your promises and covenants contained in this
Separation Agreement. You understand and agree that if you fail to properly
execute and return this Separation Agreement within the time period specified in
Section 7 of this Separation Agreement, or you revoke your acceptance of it
within the 7-day window provided in Section 8 of this Separation Agreement, then
the Separation Agreement will not become effective, and you will not be eligible
for any of the special severance benefits described in this Attachment I, or any
benefits under Ashland’s Severance Pay Plan or any other severance pay plan or
program of Releasees.

In addition, with respect to those special severance benefits relating to
favorable treatment under certain employee benefit plans and programs, you
understand that in the event this Separation Agreement does not become effect as
provided above, then you will not receive this favorable treatment, and instead
you will only be eligible to receive those benefits that are required to be paid
to you under the relevant plans or programs in the event of your termination.

The following summarizes selected terms and conditions from some of the employee
benefit plans in which you may have participated.  The actual terms of these
plans are in their plan documents.  You should refer to the relevant summary
plan description for more information on a particular plan and the effect that
your severance has with regard to that plan.

In general, you cannot continue participation in any employee benefit plan after
your Termination Date. If you were enrolled in a group health plan, you may be
able to continue coverage by making what is called a COBRA election. You cannot
elect to have any premiums you may have to pay for COBRA coverage deducted from
any payments you are receiving under the terms of this Separation Agreement.

PENSION PLAN

If you are eligible to receive a benefit under a Company sponsored pension plan,
your benefit will be based on the plan terms and the Company’s records of your
employment and plan benefit.  If you have a vested benefit, then you will be
eligible to elect to begin your pension benefit as of the date specified within
the applicable plan.

Page 6

--------------------------------------------------------------------------------

 

MEDICAL AND DENTAL

If you are enrolled in the Medical or Dental Plan on your Termination Date, you
will be eligible for COBRA continuation coverage at no cost to you, for a period
equal to three (3) weeks for each completed year of service, provided that there
is a minimum free coverage period of 20 weeks, and a maximum free coverage
period of 52 weeks. Your free COBRA coverage period is 33 weeks.  Additionally,
if your free COBRA continuation coverage period extends only partially into a
month, your COBRA continuation coverage will be at no cost for that entire
month.  After your free COBRA continuation coverage ends, you may be eligible to
continue coverage at the rates that apply to terminated employees. Generally,
the maximum COBRA continuation coverage period is 18 months.  The free COBRA
continuation coverage period counts toward this 18-month limit.  COBRA
continuation coverage is not automatic; to be eligible for COBRA continuation
coverage, including the initial period during which coverage is provided at no
cost to you, you must first make a timely election of COBRA coverage. You make a
timely election by completing and returning the COBRA election form that will be
sent to you by the Ashland Benefits Service Center.   If you have any questions
please contact the Ashland Benefits Service Center at (844) 345-2745
(Monday-Friday 8:00 am – 5:00 pm EST).

HEALTH SAVINGS ACCOUNT

If you are enrolled in a Health Savings Plan on your Termination Date, then
thereafter you can continue to make contributions to your HSA so long as you
continue to participate in a medical plan that qualifies as a High Deductible
Health Plan (HDHP).  This could occur as a result of electing COBRA continuation
coverage under your current Company-provided medical plan or as a result of your
enrollment in a medical plan offered by a third-party that qualifies as a
HDHP.  Once your coverage under a HDHP ends, your ability to contribute to the
HSA for future periods ends. You may be able to make retroactive contributions
to the plan if there were prior periods when you could have made contributions
but did not do so. Generally, your ability to contribute for periods in a
calendar year when you were covered by a HDHP ends on April 15th of the
subsequent calendar year.  Regardless of whether you make any further
contributions to your HSA after your Termination Date, the funds in your HSA are
yours to keep, and can be used to pay for eligible medical expenses for you and
your tax dependents in accordance with all applicable withdrawal rules.  For
more information, refer to IRS Publication 969
(www.irs.gov/pub/irs-pdf/p969.pdf) or contact your tax advisor.  

LIFE INSURANCE

Your Company provided noncontributory life insurance coverage, contributory life
coverage, spouse and dependent child life coverage, and group accidental death
and dismemberment coverage will end on your Termination Date.

You may be eligible to continue your noncontributory and/or contributory life
insurance coverage, spouse and dependent child life coverages after your
Termination Date. Continuing these coverages, though, is strictly between you
and the applicable insurance companies that provide this coverage.  You have a
31-day window following

Page 7

--------------------------------------------------------------------------------

 

your Termination Date to arrange to continue these coverages.  To find out more
about your ability to continue these coverages please contact Ashland’s Benefits
Department at: benefits@ashland.com or (844) 592-5322. A conversion privilege is
not available for the group life accidental death and dismemberment portion of
your coverage.

FLEXIBLE SPENDING ACCOUNTS PLAN

If you were a participant in the Flexible Spending Accounts Plan on your
Termination Date, then any amount you have remaining in the Dependent Day Care
Account and/or the Health Care Account is available to reimburse you for covered
services incurred before your Termination Date.  Thereafter, you may have rights
to continue your Health Care Account coverage by making a COBRA
election.  Ashland's Employee Benefits Department will provide you with a
summary of your COBRA rights that will tell you how to elect to continue
coverage under the Health Care Account. A COBRA election can only continue your
participation in the Health Care Account through the end of the calendar year in
which your Termination Date occurs.  

Any amount you have remaining in the Dependent Care Account and/or the Health
Care Account is available to reimburse you for covered services incurred before
the date your coverage under the particular account ends. Claims for services
performed after your coverage ends are not eligible for reimbursement. Claims
for reimbursement must be filed by June 30 in the calendar year following the
year in which the covered expenses were incurred. Any amounts in your accounts
that are not used will be forfeited according to IRS rules.

EMPLOYEE SAVINGS PLAN

Upon your Termination Date, you have a number of withdrawal options.  If your
account is valued at more than $1,000 on your Termination Date, you have the
option of leaving your account in the plan.  If your account is valued at $1,000
or less, it will be paid to you as a mandatory lump sum cash-out.  If you have
an unpaid loan, you may continue to make monthly payments after your Termination
Date.  Fidelity will send you payment instructions approximately 4 weeks
following your Termination Date.  To receive Savings Plan information, call
Fidelity Investments at (800) 827-4526.  You may also access Savings Plan
information on the internet by clicking “Access My Account” under NetBenefits at
www.401k .com.

LONG TERM DISABILITY, SUPPLEMENTAL LONG TERM DISABILITY; VOLUNTARY ACCIDENTAL
DEATH AND DISMEMBERMENT; OCCUPATIONAL ACCIDENTAL DEATH AND DISMEMBERMENT; TRAVEL
ACCIDENT INSURANCE AND ADOPTION ASSISTANCE PROGRAM

If you are enrolled in one or more of these plans on your Termination Date, your
eligibility for coverage under the applicable plan(s) ends on your Termination
Date.

If you were covered by the voluntary accidental death and dismemberment plan you
may be eligible for conversion privileges within 31 days of your Termination
Date.  To find out if this applies to you, or to obtain contact information for
the applicable

Page 8

--------------------------------------------------------------------------------

 

insurance company, please contact If you have any questions please contact
Ashland’s Benefits Department at: benefits@ashland.com or (844) 592-5322.

VISION COST ASSISTANCE PLAN

If you are enrolled for this coverage, it will end on your Termination Date,
although you may be able to elect COBRA continuation of coverage at that
time.  After your Termination Date Ashland’s Vision Plan COBRA administrator
will provide you with a summary of your COBRA rights that will tell you how to
elect to continue coverage.

MISCELLANEOUS PROVISIONS

UNUSED VACATION/SICK PAY

Because your employment is terminating on the last day of the calendar year, you
will receive a lump sum payment for your accrued 2020 vacation. In accordance
with Ashland’s vacation and sick pay policies, you will be paid for up to 40
hours of unused  2019 vacation pay, however you will not be paid for any
additional unused 2019 vacation or any unused sick pay.

INCENTIVE PAY PLAN

If you were a participant in an incentive pay plan during FY 2019 and/or FY2020,
then if and when payments are made, you will be eligible to receive a payment
under the applicable plan(s) for that portion of the applicable plan year during
which you were actively employed.  Any payments will be made in accordance with
all other terms and conditions of the applicable plan.

EQUITY AWARDS

With respect to your existing unvested equity awards, you will receive
accelerated, prorata vesting of the outstanding portion of those RSU and SAR
awards, calculated from the date of the applicable grant(s) through your
Termination Date, and using the stock price at the close of the market on your
Termination Date. The non-accelerated portions of your current unvested equity
awards will be forfeited.

PERFORMANCE UNIT AWARDS (LTIP)

If and when payments are made to active employees, if eligible, you will receive
a pro-rata payment under Ashland's Long Term Incentive Plan (LTIP) for each
outstanding grant made to you under the LTIP. All payments under the LTIP will
be pro-rated through your Termination Date, in accordance with the Company’s
customary pro-rata practices, calculated based on actual plan measures through
the entire applicable plan cycle (including adjustments for unusual items), and
made consistent with all other terms and conditions specified in the LTIP and
the applicable award agreement.

OTHER EXECUTIVE COMPENSATION PLANS OR PROGRAMS

Your eligibility to receive benefits under any other executive compensation
plans or programs offered by Ashland is governed exclusively by the terms and
conditions of

Page 9

--------------------------------------------------------------------------------

 

such plans, and nothing in this Agreement impairs any rights you may otherwise
have under those plans or programs.

CREDIT UNION

If you are a member of the Credit Union at the time of your Termination Date,
you will be able to participate in the Credit Union after your Termination
Date.  You will need to contact the Credit Union directly to discuss handling of
Credit Union business.

EDUCATIONAL REIMBURSEMENT

If the course has been approved for reimbursement prior to your Termination Date
and will be completed within six (6) months of your Termination Date, you will
be reimbursed for approved costs provided you complete the course within policy
guidelines.

Once the course has been successfully completed and you have received your
“final” grade showing you have met the qualifications for reimbursement, you
must log back into the Tuition Reimbursement System
(https://ashland.tuitionmanager.com) and submit a reimbursement request for each
course.  You will be required to upload a copy of your final grade and an
itemized invoice.

If you have any questions, please contact the Education Assistance Administrator
at educationassistance@ashland.com.

MATCHING GIFTS

Participation in the Matching Gifts Program will cease upon your Termination
Date.

EMPLOYEE ASSISTANCE PROGRAM

Your participation in the Employee Assistance Program will end on your
Termination Date.

EXPENSES

If you have incurred any expenses that are reimbursable by Ashland, you should
submit an approved Expense Report to your supervisor, along with required
receipts immediately.  In the event there is an outstanding balance owed to
Ashland for any charges on your corporate credit card or purchasing card
account(s) that are not properly reimbursable under the Company’s reimbursement
policies, you understand and agree that Ashland will make deductions from your
severance benefits in order to cover such balance(s).

OUTPLACEMENT ASSISTANCE

You will be provided with outplacement assistance services following your
Termination Date to assist you in your search and transition into other
employment. This assistance will be provided to you through a third-party
selected by the Company, and

Page 10

--------------------------------------------------------------------------------

 

will be provided at no expense to you.  Please contact your Human Resources
Representative for more information about this benefit.

UNEMPLOYMENT COMPENSATION

State laws control whether you are eligible to receive unemployment
compensation.  If you decide to file for unemployment compensation, Ashland is
obligated to inform the state’s unemployment commission of the nature of your
termination.  

VERIFICATION OF EMPLOYMENT

Ashland will only verify dates of employment and last job title, department and
work location.  Ashland will only release other information concerning your
employment as required by law, or at your request and with your written consent.

SECTION 409A

It is intended that the special severance benefits described in this Attachment
1 shall be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended ("Section 409A"). With regard to any provision herein
that provides for reimbursement costs and expenses or in-kind benefits, except
as permitted by Section 409A: (1) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit; (2) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (3) such payments shall be made on or before the last day of you taxable
year following the taxable year in which the expense occurred, or such earlier
date as required hereunder.

FUTURE CORRESPONDENCE

Any future information from the Company will be sent to the address you
currently have on file (i.e. employee benefit information, W-2’s, etc.). Should
your address change in the near future you should contact Ashland’s Benefits
Department at: benefits@ashland.com or (844) 592-5322. If you have an account
established with one of the Company’s benefits vendors, you should also contact
that vendor to advise of any changes to your physical or e-mail addresses.

IMPORTANT NOTE ABOUT THIS SUMMARY

Details on the benefits from the employee benefit plans discussed above are
provided in the summary plan description booklet for each plan.  In all events,
the rights and obligations of Ashland, and all covered employees, beneficiaries
or other claimants are governed solely by the terms of the official documents
under which each particular plan, policy or program is operated.

 

 

 

Page 11

--------------------------------------------------------------------------------

 

R E M I N D E R

 

Once You Have Signed Both Originals of This

Document, Please Return Both Original Signed

Agreements to:

Betty Lange

Human Resources

Ashland LLC

500 Hercules Road

Building 8134

Wilmington, Delaware 19808

A Fully Executed Original Agreement will be

returned to your home address.

 

 

 